Citation Nr: 0218685	
Decision Date: 12/24/02    Archive Date: 01/07/03

DOCKET NO.  99-01 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating from an original grant 
of service connection for a right foot disability, 
evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from June 1993 to March 
1994.

This case comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision rendered by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA), in which service 
connection for a right foot disorder, characterized as 
congenital bipartite fibular sesamoid, right foot, with 
sesamoiditis, was granted and rated as noncompensable 
since December 14, 1994.  The veteran thereafter indicated 
disagreement with the assignment of that noncompensable 
evaluation.  In August 1999, the RO characterized the 
veteran's service-connected disorder as right foot injury, 
sesamoiditis of the right great toe with some elements of 
plantar fasciitis, and increased the rating therefor to 10 
percent as of December 14, 1994.  In May 2002, the RO 
increased the rating for this disability to 20 percent, 
again effective as of December 14, 1994.  The veteran 
indicated continued disagreement with that rating.  See AB 
v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  A right foot disorder has been manifested since 
December 14, 1994, primarily by a limp to the right, and 
by dorsal and great toe pain.

2.  Since December 14, 1994, a right foot disorder has not 
been manifested by symptoms that are productive of more 
than moderately severe impairment.


CONCLUSION OF LAW

The criteria for an increased rating for a right foot 
disorder, at any time since December 14, 1994, are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

There was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2002); see 66 Fed. Reg. 45,620-45,632 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, 
and they apply to most claims for benefits received by VA 
on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present 
case.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  There is no issue as 
to providing an appropriate application form, or 
completeness of the application.  In the circumstances of 
this case, the veteran has been advised of the applicable 
laws and regulations, and the evidence needed to 
substantiate a claim for an increased rating, by a 
statement and supplemental statement of the case.  In 
particular, the statement and supplemental statement of 
the case issued in the course of the veteran's appeal 
advised him as to what evidence was necessary to establish 
entitlement to the benefits he sought and what information 
was needed from him by VA, with specific regard to the 
criteria for increased compensation for his right foot 
disability.  The supplemental statement of the case issued 
by the RO in May 2002 in particular set forth the 
regulations that pertain to VA's duty to assist claimants 
in the development of their claims.  VA's duty to notify 
has been fulfilled.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
This duty has been satisfied.  This case, prior to the 
award of service connection, was the subject of a May 1997 
Board remand in which the RO was directed to seek 
additional evidence; in September 1997, the RO accordingly 
requested that the veteran furnish VA with any additional 
medical evidence pertaining to his right foot disability.  
In particular, it is noted that records of all treatment 
cited by the veteran have been sought by VA, and that he 
has been accorded several VA examinations.  

In view of the foregoing, the Board finds that all 
reasonable efforts to secure and develop the evidence that 
is necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original 
jurisdiction.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of 
what might be required or helpful to establish his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993).   

II.  An Increased Rating for a Right Foot Disorder

As discussed above, service connection for a right foot 
disability was granted by the RO in January 1998, at which 
time a noncompensable rating was assigned, with an 
effective date of December 14, 1994.  In August 1999, the 
RO increased this rating to 10 percent, again effective as 
of December 14, 1994, and in May 2002 to 20 percent as of 
December 14, 1994.  The Board notes that the provisions of 
Fenderson v. West, 12 Vet. App. 119 (1999), whereby 
"staged" ratings can be awarded for increased compensation 
claims resulting from an original grant of service 
connection, are for application in this instance.  It is 
also noted that, on a claim for an original or an 
increased rating, the claimant will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

The severity of service-connected disability is determined 
by a schedule of ratings of reductions in earning capacity 
from specific injuries or combination of injuries.  The 
ratings shall be based, as far as practicable, upon the 
average impairments of earning capacity resulting from 
such injuries in civilian occupations.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, VA Schedule for Rating 
Disabilities (Schedule). 

The severity of a foot disorder is ascertained, for VA 
rating purposes, by the application of criteria set forth 
in Diagnostic Code 5284 of the Schedule.  Under these 
criteria, the 20 percent rating that has been in effect 
since December 14, 1994, contemplates moderately severe 
impairment.  A 30 percent rating would be appropriate for 
foot disability that was productive of severe impairment.

The report of a January 1995 VA examination shows that the 
veteran's right foot was "completely normal," including 
range of motion, with the exception of tenderness in the 
arch area around the second metatarsal.  The report of a 
December 1997 VA examination notes that the veteran moved 
"with a trace limp" on the right.  Examination of the 
right foot revealed no evidence of redness, heat, swelling 
or deformity.  There was marked tenderness to palpation of 
the fibular sesamoid of the right great toe, and heel pad 
tenderness at the area of the calcaneal insertion of the 
plantar fascia.  There was no evidence of plantar 
callosity formation, and he had full range of motion of 
the toes.  He was able to heel-and-toe walk, but with 
complaints of pain in the right great toe region with toe 
walking, and of heel pain on heel walking.  On X-ray, no 
fractures or foci of bone destruction were shown, and the 
sesamoids of the first digit appeared unremarkable; the X-
ray report indicates an impression of normal feet.

In January 2002, X-rays of the right foot did not indicate 
any bony abnormalities, and an impression of normal right 
foot was rendered.  On VA examination in February 2002, it 
was noted that the veteran indicated pain in the dorsal 
lateral aspect of his right foot as well as along the 
entire plantar aspect of the foot.  There was a 
description of numbness involving the great toe.  On 
examination, it was noted that he walked with a limp on 
the right.  He had a full range of motion of the ankle. 
There was no evidence of redness, heat, swelling or 
deformity of the foot.  The foot was warm, and there was 
no loss of hair.  He had a palpable pulse in the foot.  
With heel and toe walking, he walked with a limp on the 
right.  He had significant tenderness across the dorsal 
aspect of the foot, greater on the lateral aspect than the 
medial aspect.  He also had tenderness to palpation of the 
plantar aspect of the mid-forefoot region, and described a 
"pins and needles" sensation to palpation.  A bone scan in 
March showed no abnormality.

On neurological examination in March, similar complaints 
were reported.  Examination showed no significant weakness 
in the lower extremities, the toes were normal, and there 
was decreased vibration in the ankle and toes.  Following 
examination, the diagnosis was history of right foot 
injury.  

Upon consideration of this evidence, the Board must 
conclude that at no time since December 14, 1994, have the 
criteria for an increased rating been satisfied.  The 
reports of the VA examinations conducted in January 1995, 
December 1997, and February 2002 all show that, on 
examination, there was no right foot swelling, deformity, 
redness, or heat.  These reports also show that he had 
full range of right foot motion.  While these reports, and 
in particular the more recent ones, indicate that he 
limped on the right, and had dorsal and great toe pain, 
the Board does not find that this level of impairment can 
be characterized as severe in nature, particularly in the 
absence of any observed right foot swelling, deformity, 
redness or heat, or any impaired motion.  All x-ray 
examinations and bone scans have not revealed any 
significant abnormality.

Moreover, the medical evidence does not demonstrate that 
increased compensation, above that already awarded, can be 
assigned on the basis of functional impairment.  See 
38 C.F.R. §§ 4.40, 4.45 (2002), and DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Such an award would be warranted if 
the veteran's right foot disability was manifested by 
functional impairment that was consistent with severe 
impairment (Diagnostic Code 5284), or ankylosis of the 
ankle in plantar flexion (Diagnostic Code 5270).  In that 
regard, it must again be pointed out that, on examination, 
the veteran accomplished full range of motion, and gave 
indication of no right foot functional impairment other 
than a limp to the right.  This degree of impairment is 
sufficiently compensated by the 20 percent rating that is 
currently in effect.

In brief, the Board finds that the preponderance of the 
evidence is against the assignment of a rating greater 
than 20 percent for a right foot disability at any time 
since December 14, 1994.  The veteran's claim, 
accordingly, fails.


ORDER

An increased rating from an original grant of service 
connection for a right foot disability is denied.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

